Citation Nr: 0213973	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an earlier effective date for the grant of an 
increased disability evaluation for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to July 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO) which granted service 
connection for asthma, and assigned a 10 percent disability 
evaluation for the period from December 1960 to April 1999 
and a 30 percent disability evaluation for the period since 
April 29, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A rating decision dated July 1998 granted service 
connection for asthma with a 10 percent disability 
evaluation, effective December 1, 1960.

3.  A rating decision dated July 1999 assigned a 30 percent 
disability evaluation for asthma, effective April 29, 1999.

4. The veteran's asthma was productive of frequent, moderate 
asthmatic attacks with moderate dyspnea on exertion and 
inhaler use since December 1, 1960.


CONCLUSION OF LAW

The requirements for an effective date of December 1, 1960 
for a 30 percent disability evaluation for asthma have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.105, 3.114, 3.400 (2001); 4.97, Diagnostic Code 6602 
(1945, 1975, 1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's July 1999 
rating decision, assigning a 30 percent disability evaluation 
from April 29, 1999 is incorrect.  Specifically, the veteran 
argues that he was entitled to a 30 percent disability 
evaluation for the period from December 1, 1960 to April 29, 
1999.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained, and the veteran was 
afforded several VA examinations.  In addition, the veteran 
was afforded a hearing before the RO and a videoconference 
hearing before the undersigned Board member in July 2002, as 
well as was provided the opportunity to submit additional 
medical evidence with regard to his claim.   However, the 
veteran did not submit any additional evidence, nor did the 
veteran make the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In cases involving a claim 
for an increased evaluation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  
See also Harper v. Brown, 10 Vet. App. 125 (1997).

Historically, the veteran was granted service connection for 
asthma in a July 1998 rating decision and a 10 percent 
disability evaluation was assigned.  An effective date of 
December 1, 1960 was assigned on the basis of error in a 
February 1961 rating decision.  See 38 C.F.R. §§ 3.105(a), 
3.400(k).  The veteran filed a notice of disagreement as to 
the disability evaluation in February 1999, and a statement 
of the case was issued.  The veteran perfected his appeal, 
which was later withdrawn.  In a July 1999 rating decision 
and supplemental statement of the case, the veteran's 
disability evaluation was increased to 30 percent disabling, 
effective April 29, 1999.  The veteran's disability 
evaluation was increased on the basis of the veteran's 
testimony that he used an inhaler three to four times per day 
and had two to three mild asthma attacks per month.  In 
December 1999, the veteran filed a notice of disagreement as 
to the effective date of his 30 percent disability 
evaluation, and a statement of the case was issued in 
February 2002.  The veteran perfected his appeal in May 2002.

The pertinent evidence of record consists of the veteran's 
service medical records, a private medical record, VA 
examination reports, and the veteran's testimony at hearings 
before the RO and the Board. 

According to the veteran's service medical records, the 
veteran's May 1957 Report of Medical Examination shows that 
the veteran's respiratory system at induction was normal.  In 
addition, the veteran's June 1959 Report of Medical 
Examination for purposes of discharge and reenlistment 
indicates that the veteran's lungs, chest, and heart were 
normal, and that the veteran's chest x-ray was negative.  

An August 1960 narrative summary indicates that the veteran 
complained of an acute episode of respiratory distress and 
wheezing, followed by increasingly frequent attacks, 
occurring on a nearly daily basis.  Examination revealed 
bilateral diffuse inspiratory and expiratory wheezes, and his 
asthmatic episode was relieved with subcutaneous epinephrine.  
The diagnosis was perennial asthma and he was admitted to the 
hospital for evaluation.

An October 1960 Report of Clinical Board indicates that the 
veteran had nocturnal episodes of dyspnea and wheezing, which 
occurred at almost daily intervals in spite of 
bronchodilators and expectorants.  Further evaluation showed 
that the veteran had allergies to a few environments, 
pollens, and foods.

The veteran was afforded a VA examination in connection with 
his original claim for service connection in January 1961.  
The report states that the veteran had episodes of dyspnea 
upon eating certain foods and that his asthma attacks were 
worse at night, particularly if he was in a hot room.  He 
complained of difficulty breathing, asthma since May 1960, 
but reported relief with saturated solution of potassium 
iodide (SSKI).  Examination of the respiratory system showed 
wheezing and rales in both lungs, with prolonged exhalation.  
The diagnosis was asthmatic bronchitis.  The examiner noted 
that the veteran saw a private physician.  A chest 
examination showed normal resonance on percussion and 
occasional inspiratory wheeze or rhonchus on auscultation, 
without significant abnormality or prolonged expiration.  The 
veteran denied ordinary breathing problems, a chronic cough, 
and an excess of colds, but stated that had asthmatic 
symptoms upon over-exertion.  He related that he did have a 
"dull pushing sensation in his chest" associated with his 
asthma symptoms and that he did well by watching his diet, 
and avoiding foods that he was allergic too.  

A June 1962 physical examination report indicates that the 
veteran had ventilatory pulmonary function studies, which 
showed vital capacity liters were 124 percent of normal and 
maximal breathing capacity liters were 91 percent of normal.  
His respiratory pattern was normal.  The veteran reported 
that he had worked for six months at three jobs, and that he 
missed about three days of work in the past five months.  He 
also reported that he took an epinephrine-like agent, and had 
minimal dyspnea.  Physical examination showed normal chest 
expansion, fine inspiratory wheezes and rhonchi were noted 
bilaterally, and expiration was moderately prolonged.

A December 1962 Report of Medical Examination showed a normal 
clinical evaluation of the veteran's lungs, chest, and heart, 
and a normal chest x-ray, but noted that the veteran had been 
placed on total disability retirement leave (TDRL) in 
November 1960 for his perennial asthma with multiple 
allergens.  The report also noted that the veteran worked 
full-time as a laborer in a construction shop, where he lost 
three days from work due to his asthma, and that the veteran 
took 10 drops of SSKI as needed and sodium Phenobarbital 
three times per day for his asthma symptoms.

A December 1963 physical examination report shows that the 
veteran complained of recurrent wheezing, shortness of 
breath, and small amounts of sputum.  He reported taking SSKI 
and Epinephrine with some relief.  He also reported that he 
could ascent three flights of stairs without difficulty, so 
long as he was not involved in an acute exacerbation of his 
asthma. the veteran related that he received medical care 
from a local physician.

A June 1965 letter from A.M. Dolan, M.D. indicates that the 
veteran continually utilized asthmatic medication, and missed 
six weeks of work during 1964 due to his asthma.  Dr. Dolan 
noted that most of the veteran's attacks occurred in the 
early morning and opined that the veteran's "disability is 
greater than 10 [percent]."

A December 1965 physical examination report indicates that 
the veteran reported transient wheezing requiring 
Aminophyllin six to ten times per week for relief, but no 
other medications.  He also complained of a mild, chronic 
productive cough.  He also reported that his wheezing 
persisted during moderate stress or exertion, but denied 
dyspnea on exertion, paroxysmal nocturnal dyspnea, or 
orthopnea.  He also related that he missed a month of work 
during the previous summer due to increased wheezing, but 
that he did not require hospitalization or a change of 
medications.  The veteran again related that he received 
medical care from a private physician.

The veteran was afforded a VA examination in July 1998.  
According to the report, the veteran reported that he had 
maintained his asthma by avoiding substances, foods, and 
environmental agents that precipitated his attacks.  He also 
reported that he had been self-treating with an over-the-
counter Primatene Mist and that his symptoms of dyspnea 
increased in the summer, since his symptoms increase during 
hot and humid weather.  He complained of shortness of breath 
upon climbing two flights of stairs or walking one to one and 
a half blocks.  Examination showed some bilateral wheezing of 
forced expiration.  Chest x-ray was normal.  Pulmonary 
function testing showed increased total and reserved volumes, 
and his forced expiratory flow rate was slightly reduced to 
61 percent of predicted value with only 7 percent improvement 
on post-bronchodilator examination.  The diagnosis was 
asthma, with some probable emphysema.  The examiner noted 
that the veteran's asthma was "mildly disabling."

The veteran was afforded a hearing before the RO in April 
1999.  According to the transcript, the veteran testified 
that he used a medicated inhaler three to four times per day, 
worked in a controlled environment, and avoided aggravating 
foods, clothing, and activities in order to avoid asthma 
attacks.  He also testified that he had about two to three 
asthma attacks per month, roughly every 10 to 14 days.  In 
addition, the veteran stated that he received his treatment 
through a private physician.

The veteran was afforded another VA examination in June 1999.  
According to the report, the veteran complained of shortness 
of breath upon walking more than a block, increased symptoms 
in hot and humid weather or when the pollen count was high.  
He reported that he used a Combivent inhaler on an as needed 
basis.  Examination showed a small end expiratory wheeze 
auscultated at the right lower lobe.  Pulmonary function 
tests showed a pre-bronchodilator FVC of  92 percent and an 
FEV of 76 percent.  Post-bronchodilator, FVC was 99 percent 
and FEV-1 was 60 percent, with a total lung capacity of 106 
percent and a residual volume of 124 percent.  The diagnosis 
was chronic obstructive pulmonary disease, "probably a 
mixture of asthma and some emphysematous changes . . . ."  
The examiner noted that the veteran was mildly disabled.

The veteran was most recently afforded a VA examination in 
January 2001.  The report from this examination indicates 
that the veteran reported that he used a Combivent inhaler as 
needed, but did not use any inhalers with anti-inflammatory 
medications.  He also reported rare sputum production.  
Examination showed that the veteran's lungs were clear to 
auscultation and that his thorax was configured normally.  
His chest x-ray was normal.  Pulmonary function tests showed 
a pre-bronchodilator FVC of 84 percent, an FEV-1 of 76 
percent, and an FEF 25-75 of 54 percent.  Post-
bronchodilator, FVC was 91 percent, FEV-1 was 76 percent, and 
FEF 25-75 was 61 percent.  Lung capacity with vital capacity 
was 87 percent, total lung capacity was 104 percent, and 
reserve volume increased slightly to 128 percent.  The 
diagnosis was reactive airway disease consistent with a 
history of asthma.

The veteran was also afforded a hearing before the 
undersigned Board member in July 2002.  According to the 
transcript, the veteran testified that he had been taking his 
"precautionary measures" to avoid some of the symptoms of 
his asthma since he was diagnosed with asthma.  He also 
testified that he had been having three to four major asthma 
attacks per month since his service.  He stated that his 
asthma had been fairly consistent since his service, and had 
not really worsened.  He also stated that he had been using 
an inhaler since 1996, and that before then he took a 
"protocol called SSKI" plus two oral medications.  He also 
testified that he used his inhaler about four times per day.  
The veteran also stated that he retired in 1994 based on 
length of service, and not his disability, as his employer 
did not know about his asthma.  

The Board notes that the veteran's 10 percent and 30 percent 
disability evaluations were assigned pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code.  The Board also observes that the 
regulations pertaining to respiratory disorders were amended 
several times since 1960. "[W]here the law or regulation 
changes after a claim has been filed or reopened but before . 
. . the appeal process has been concluded, the version most 
favorable to the appellant should and . . . will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The criteria were revised effective 
September 9, 1975, and again effective October 7, 1996.  The  
RO considered the veteran's claim for the period from 
December 1, 1960 to April 29, 1999 under the version in 
effect from 1975 to 1996 and under the version in effect 
since October 1996.  The subsequent increase in the veteran's 
disability evaluation was issued solely under the current 
regulations, which were effective in October 1996.  
Nonetheless, in light of the effective date of the grant of 
service connection, December 1, 1960, the Board will evaluate 
the veteran's claim for an earlier effective date for an 
increased disability evaluation under the criteria in effect 
in 1960, and all amended versions of the criteria, including 
the October 1996 revision.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found).   See also 38 C.F.R. §§ 3.1059a), 
3.400(k). 

From the date of service connection, December 1, 1960, 
through April 29, 1999, a 10 percent disability evaluation 
was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
According to the criteria in effect in December 1960, a 10 
percent disability evaluation was assigned for mild bronchial 
asthma, without emphysema and occurring at widely separated 
intervals.  The next higher 30 percent disability evaluation 
was assigned for moderate bronchial asthma with slight to 
moderate emphysema, rather frequent asthma attacks (10 to 14 
day intervals), and moderate dyspnea on exertion between 
attacks.  A 60 percent disability evaluation was warranted 
for severe bronchial asthma with moderate emphysema, frequent 
attacks (one or more per week), marked dyspnea on exertion 
between attacks, and impairment in general health manifested 
by malnutrition.  See 38 C.F.R. § 4.97 (1945 & 1964).

Effective September 1975, a 10 percent disability evaluation 
was warranted for mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year without clinical 
findings between attacks.  For a 30 percent disability 
evaluation, one must have had  moderate bronchial asthma with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  For the next higher 60 percent disability, one must 
have severe bronchial asthma with frequent attacks (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, and more 
than light manual labor  precluded.  A note indicated that a 
verified history of asthmatic attacks must be of record in 
the absence of clinical findings of asthma at the 
examination.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1975).

Effective October 1996, the regulations were revised again.  
Under these, most current regulations, a 10 percent 
disability evaluation is warranted for bronchial asthma with 
a forced expiratory volume (FEV-1) of 71 to 80 percent 
predicted or an FEV-1/forced vital capacity (FVC) of 71 to 80 
percent, or intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent disability evaluation is available for 
an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  For 
the next higher 60 percent disability evaluation, there must 
be an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The Diagnostic Code again notes that a 
verified history of asthmatic attacks must be of record in 
the absence of clinical findings of asthma at the 
examination.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2001).

Under the pertinent laws and regulations, the Board finds 
that the veteran is entitled to a 30 percent disability 
evaluation from December 1, 1960.  While the Board 
acknowledges that there is little medical evidence in the 
veteran's claims file that refers to his asthma from the 
years 1965 to 1998, the Board notes that the veteran's 
complaints and symptomatology appear to have been consistent 
throughout the years.  The Board finds that the history 
provided by the veteran to VA to be credible and to have 
significant probative value.  In this regard, a comparison of 
the medical evidence from the date assigned for service 
connection of the veteran's asthma, December 1960, to the 
increased disability evaluation in April 1999 clearly 
indicates that the veteran has met the criteria for a 30 
percent disability evaluation since December 1960.  The 
veteran clearly experienced moderate asthma and several 
asthma attacks per month, as well as shortness of breath on 
exertion, as indicated by the criteria for a 30 percent 
disability evaluation in effect from 1960 to 1996.  In 
addition, with regard to the rating criteria in effect since 
1996, the Board notes that the veteran testified that he 
began using an inhaler in about 1996, and that he had 
consistently reported using the inhaler several times per 
day, as required for a 30 percent disability evaluation.  
Thus, the Board finds that the veteran's disability picture 
since December 1, 1960 was more severe than the assigned 10 
percent disability evaluation indicates.  As such, the Board 
finds that reasonable doubt should be resolved in the 
veteran's favor, and concludes that the veteran's asthma most 
closely approximated the criteria for a 30 percent disability 
evaluation.  However, although the Board finds that a 30 
percent rating is warranted, the preponderance of the 
evidence is against a rating in excess of 30 percent, as the 
veteran did not have moderate emphysema or marked dyspnea 
with little relief from medication, nor did he require 
monthly visits to a physician for exacerbations.  See 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In conclusion, the Board finds that the veteran is entitled 
to an effective date of December 1, 1960 for his 30 percent 
disability evaluation for asthma.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an effective date of December 1, 1960 for 
the assignment of a 30 percent disability evaluation for 
asthma is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

